EXAMINER’S AMENDMENT

Response to Arguments
Applicant’s amendments and argument to claim(s) in amendment filed 05/27/2022 have been fully considered and are persuasive. Hence, all claim objections and claim rejections stated in most recent office action of 03/24/2022 has been withdrawn.   

Interview Summary
A telephone interview between the Examiner and Applicant’s representative is performed to discuss Examiner’s Amendment (as shown below). An agreement was reached regarding to Examiner’s Amendment, wherein Alexander E. Andrews (reg. 62205) (attorney of record) authorized the Examiner’s Amendment to eliminate minor informalities (as shown below).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Alexander E. Andrews (reg. 62205).

The application has been amended as follows: 

As to claim 1, term of “the stream of the blow moulded containers” in line 30 of claim 1 is replaced with – the sequence of the blow moulded containers – 

As to claim 3, term of “an entry point a leak-testing station” in lines 2-3 of claim 3 is replaced with – an entry point of a leak-testing station – 

As to claim 15, term of “the stream of the blow moulded containers” in line 31 of claim 15 is replaced with – the sequence of the blow moulded containers – 

As to claim 21, term of “the continuous stream of the blow moulded containers” in line 27 of claim 21 is replaced with – the sequence of the blow moulded containers – 

The reason for the change made for the current claims 1, 15, and 21 is adequate and proper to claim term “sequence of the blow moulded containers” consistently.

The reason for the change made for the current claim 3 is adequate and proper due to grammar issue.

Allowable Subject Matter
	Claims 1-3, 5-7, and 10-22 are allowable.   

The following is an examiner’s statement of reasons for allowance:

As to claim 1, claim 1 includes arranging at least one additional measuring head and said at least one measuring head as a group of measuring heads that are configured to: -3-move in unison to simultaneously in-line test respective blow moulded containers of said sequence of the blow moulded containers; and adapt a distance between two or more measuring heads of the group of measuring heads to gaps in the sequence of blow moulded containers, said gaps being random gaps or block gaps that occur as a result of batch wise production of the stream of the blow moulded containers produced by the blow moulding machine, in combination with the other recited elements, was not reasonably found in the Prior Art.  

Claims 2-3, 5-7, 10-14, and 17-20 are allowable based on their dependency on claim 1. 

As to claim 15, claim 15 includes said group of measuring heads further comprising at least one additional measuring head and being configured to: move in unison to simultaneously in-line test respective blow moulded containers of said sequence of blow moulded containers; and adapt a distance between two or more measuring heads of the group of measuring heads to gaps in the sequence of the blow moulded containers, said gaps being random gaps or block gaps that occur as a result of batch wise production of the stream of the blow moulded containers produced by the blow moulding machine, in combination with the other recited elements, was not reasonably found in the Prior Art.  

Claim 16 is allowable based on their dependency on claim 15. 

As to claim 21, claim 21 includes adapting a distance between two or more measuring heads of the group of measuring heads to gaps in the sequence of blow moulded containers, said gaps being random gaps or block gaps that occur as a result of batch wise production of the continuous stream of the blow moulded containers produced by the blow moulding machine, in combination with the other recited elements, was not reasonably found in the Prior Art.  

Claim 22 is allowable based on their dependency on claim 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861    

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861